Mr. Justice Niehaus delivered the opinion of the court. Abstract of the Decision. 1. Sales, § 128*—when delivery to third person sufficient. Where the seller of a horse agreed with the purchaser that it should be pastured by the latter’s father until the former was ready to take the animal, delivery to the purchaser was complete by delivery to his father, and the title thereby passed. 2. Sales, § 128*—when delivery of chattel to purchaser question for jury. Whether a delivery of the horse by the seller to the purchaser’s father was in fact made is a question for the jury. 3. Sales, § 326*—when objection properly sustained to questions. In an action for the price of a horse which the seller claimed to have delivered to the purchaser by turning it over to the latter’s father for pasturing, an objection was properly sustained to a question aslted the purchaser as to his ownership of land and as to his having pasturage. 4. Witnesses, § 223*—when credibility of icitnesses for jury. The credibility of witnesses as well as the weight to be given their testimony are questions for the jury.